CALDWELL, Circuit Judge.
This action was commenced by J. M. Wallace, the defendant in error, against the Gulf, Colorado & Santa Fe Railway Company, the plaintiff in error, before a United States commissioner, in the Indian Territory, to recover the value of a colt alleged to have been killed by the negligent operation of the defendant’s trains. The plaintiff recovered a judgment before the commissioner, and the railway company appealed the case to the United States court for the territory, where the case was tried de novo, and a judgment rendered for the plaintiff, and the defendant sued out this writ of error. The only error assigned, not disposed of by numerous decisions of this court, is this one: That the court refused at the close of the whole evidence to instruct the jury to return a verdict for the defendant. We have read the evidence very carefully, and think the court below rightfully refused to give the instruction prayed for. Railway Co. v. Ellis, 54 Fed. Rep. 481.
The judgment of the court below is therefore affirmed.